A proceeding is authorized by the Act of 1820, and an authority confided to the county courts, altogether different from the usual common law process in civil cases. When the first judgment was entered upon the bond the Act of 1820 had been repealed and made void, and from thence forward all proceedings had under it were coram non judice;
they were not merely reversible for error, but absolutely            (181)null; for it is clear that no proceedings can be taken under a repealed statute, though commenced before the repeal, without a special provision for that purpose. When an inferior jurisdiction is confined to some particular things, and the suit there is for something else of which they have no jurisdiction, all is void, and can by no admission be made good. 1 Salk., 202. One of the cases cited is very strong, for there the party had given in a schedule of his effects and was prepared to avail himself of an insolvent law then in force, but the court on an unjustifiable pretense postponed the application to a subsequent session, before which the law was repealed, and it was properly held that no step could be taken by the quarter sessions after the repeal. Upon the distinction between a void and a voidable judgment, I think the order to vacate was properly made in this case, and that the judgment should be affirmed.